Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered July 7, 2005, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s claim that the judgment should be reversed because the prosecution impermissibly delayed in disclosing certain Brady material (see Brady v Maryland, 373 US 83 [1963]). The material at issue was turned over to the defendant at a pretrial hearing and within sufficient time for him to use it in a meaningful fashion during cross-examination or as evidence during his trial (see People v Cortijo, 70 NY2d 868, 870 [1987]; People v Rodriguez, 281 AD2d 644, 645 [2001]). There was no indication that a reasonable possibility existed that earlier disclosure of the material might have led to a different outcome of the trial (see People v Vilardi, 76 NY2d 67, 74 [1990]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Florio, J.E, Miller, Dillon and McCarthy, JJ., concur.